DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to a position of a symbol of the SRS being scheduled to be transmitted in the TTI having the first TTI duration or the TTI having the second TTI duration.
Response to Amendment
This action is in response to the amendment filed on 7/16/2021.  Claims 8, 23-25, 37-38, 40-41 and 43-44 have been canceled and claims 1-7, 9-22, 26-36, 39, 42 and 45-48 are pending in the application. 
The amendment filed 7/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: determine a transmit power configuration for the SRS based at least in part on a position of a symbol of the SRS being scheduled to be transmitted in the TTI having the first TTI duration or the TTI having the second TTI duration of claims 45-48.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 36, 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi [US 2019/0373560] in view of Zhang [US 2019/0289555].
As claim 1, Ouchi discloses a method for wireless communication in a system
that supports a first transmission time interval (TTI) duration and a second TTI duration that is greater than the first TTI duration [Par. 0079 discloses a system support sTTI and TTI], comprising receiving a downlink control information (DCI) and a grant in shortened DCI (sDCI) [Par. 0093 disclose receiving PDCCH “DCI” which includes grant and sPDCCH “sDCI” which includes a grant]; identifying a sounding reference signal (SRS) to be transmitted based at least in part on receiving the grant [Par. 0242, 0248, 0257 discloses DCI and sDCI includes a request for uplink SRS] and transmitting the SRS during a TTI having the first TTI duration or a TTI having the second TTI duration based at least in part on a first transmit power control (TPC) command and the grant received the sDCI [Par. 0162, 0240 discloses SRS being transmitted based on the received grant such as first grant, second grant and third grant which includes TPC for using to determine transmission power for uplink, Par. 0242, 0248, 0256].  However, Ouchi fails to disclose what Zhang discloses transmitting the SRS during a TTI having the first TTI duration or a TTI having the second TTI duration according to a power control adjustment that is based at least in part on a first transmit power control (TPC) command and the grant received the sDCI [Par. 0062-0063 discloses PDDCH and sPDCCH received by UE; wherein grant includes TPC, Par. 0212, which used to perform a power control adjustment for transmitting SRS, Par. 0232, power is for SRS  Par. 0074-0076, Fig 8, downlink signals are PDCCH and sPDCCH and First radio signal is SRS in PUSCH or sPUSCH, Par. 0059-0060].
Since, a method and system for computing transmission power for SRS is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for receiving PDCCH having TPC and sPDCCH having TPC wherein TPC used to perform a power control adjustment for transmitting SRS as disclosed by Zhang into the teaching of Ouchi.  The motivation would have been to prevent the requested transmission power of UE not exceed the Pmax of UE.
As claim 2, Zhang discloses determining the transmit power configuration for the SRS based at least in part on the SRS being scheduled to be transmitted in TTI [Par. 0358, the power for transmitting SRS is determined for PUSCH “TTI or SPUSCH “sTTI’].
	As claim 3, Zhang discloses receiving an indication of a first configuration for SRS transmissions during TTIs having the first TTI duration [Par. 0062 discloses receiving DCI with TPC during normal TTI] and an indication of a second configuration for SRS transmissions during TTIs having the second TTI duration [Par. 0063 discloses receiving sDCI during sTTI], wherein a transmit power configuration for the SRS is determined based at least in part on the received indications [Par. 0009 and 0232 disclose sum of TPC value for controlling transmission power for SRS].
	As claim 4, Zhang discloses determining the transmit power configuration for the
SRS according to the first configuration when the SRS is scheduled to be transmitted in
the TTI having the first TTI duration [Par. 0062 discloses receiving DCI with TPC during normal TTI and determining transmission power for SRS according to the received PDCCH] and according to the second configuration when the SRS is scheduled to be transmitted in the TTI having the second TTI duration [Par. 0063 discloses receiving sDCI with TPC during sTTI and determining transmission power for SRS according to the received sPDCCH].
	As claim 9, Zhang discloses receiving the DCI comprises: receiving a second grant in the DCI, wherein the a second TPC command received in the DCI is different from the first TPC command received in the sDCI [Par. 0062-0063 discloses UE can received both PDCCH which includes TPC for transmitting SRS on PUSCH, Par. 0059 and sPDCCH which includes TPC for transmitting SRS on sPUSCH, Par. 0060].
As claim 36, 39 and 42, these claims are rejected with similar rational as claim 1.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Ouchi ‘560 as applied to claim 1 above, and further in view of Ouchi [US 2015/0085787].
As claim 5, Zhang and Ouchi ‘560 fully fail to disclose what Ouchi discloses receiving one or more open-loop power parameters corresponding to the SRS being scheduled to be transmitted in the TTI having the first TTI duration or the TTI having the second TTI duration [Par. 0169 and 0344]; and selecting a closed-loop parameter corresponding to the SRS being scheduled to be transmitted in the TTI having the first TTI duration or the TTI having the second TTI duration [claim 28 and Par. 0169, 0344].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting power parameter corresponding to SRS being scheduled for TTI as disclosed by Ouchi into the teaching of Zhang and Ouchi ‘560. The motivation would have been to reduce interference on SRS.
As claim 6, Ouchi discloses the closed-loop power parameter is a power control adjustment state corresponding to the SRS being scheduled to be transmitted in the TTI having the first TTI duration or the TTI having the second TTI duration [claim 28 and Par. 0169, and 0344].
As claim 7, Ouchi discloses a maximum transmit power, an SRS offset, or a bandwidth used to transmit the SRS, or a combination thereof, corresponding to the SRS being scheduled to be transmitted in the TTI having the first TTI duration or the TTI having the second TTI duration [Par. 0110, 0117, 0133, 0258-0259, 0261].
Claims 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Ouchi ‘560 as applied to claims 1, 36, 39 and 42 above, and further in view of Hao [US 2016/0219534].
As claim 45, Zhang and Ouchi ‘560 fully fail to disclose what Hao discloses determine a transmit power configuration for the SRS based at least in part on a position of a symbol of the SRS being scheduled to be transmitted in the TTI having the first TTI duration or the TTI having the second TTI duration [Par. 0060 discloses the power configuration for using to transmit SRS based on the location of SRS in the uplink sub-frame, Par. 0026].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for determining power configuration for using to transmit SRS based on the location of SRS in the sub-frame as disclosed by Hao into the teaching of Zhang and Ouchi ‘560.  The motivation would have been to reduce overhead of the system.
As claim 46-48, these claims are rejected with similar rational as claim 45.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414